DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is responsive to Applicant’s Amendment filed on 10/21/2021.
Claims 1-20 are pending.
	
Response to Arguments
Applicant’s arguments with respect to the rejections previously made and the amended claims filed on 10/21/2021 have been fully considered but they are not persuasive.  In view of the claim amendment and upon further consideration, a new ground(s) of rejection is made with a different interpretation of the cited reference Hoffman to address the amended claims. 

Rejection under 35 USC102 and/or 103
Applicant’s arguments on the cited references fail to disclose amended limitations of “wherein the separate alternate metadata source stores a first item of personally identifiable information that is identical to a second item of personally identifiable information stored in the database… identifying a location of the first item of personally identifiable information in the separate alternate metadata source; based on the identified location of the first item of personally identifiable information in the separate alternate metadata source, providing a location of the second item of personally identifiable information in the database without searching the database for the second item of personally identifiable information” as recited in independent claim 1 have been fully considered, similar limitations are also recited in claims 19-20.


Rejection under 35 USC 101
Applicant’s arguments have been fully considered
In response to the arguments, it is submitted that claim 20 is not claiming a statutory subject matter of a non- transitory computer readable storage medium. Instead, claim 20 is claiming a computer program product that is being embodied in a non- transitory computer readable storage medium, and the claimed computer program product comprising computer instructions.  
MPEP 2106.03 explicitly indicating that “non-limiting examples of claims that are not directed to any of the statutory categories include: Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as “software per se”) when claimed as a product without any structural recitations”.
Since the computer instructions of the claimed computer program product are directed to computer program, hence the claimed computer program product is directed to non-statutory subject matter and fails to fall within at least one of the four categories of patent eligible subject matter.

Furthermore, it is submitted that all limitations in claims--including those not specifically addressed in the Applicant’s remarks--are properly addressed. The reason is set forth in the rejections; see below for detail.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim recites a computer program product comprising computer instructions. The computer instructions are directed to a software per se. Hence the computer program product is directed to a software per se, which fails to fall within at least one of the four categories of patent eligible subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 1 and 19-20 each recites amended limitation “wherein the separate alternate metadata source stores a first item of personally identifiable information that is identical to a second item of personally identifiable information stored in the database” that is not supported by the specification originally filed. 
 The specification originally filed including the paragraphs cited by Application at best describing searching PII in database by searching metadata source using the received configuration, wherein the metadata source includes metadata tables that correspond to the database tables. 
Nowhere in the specification provides support on the separate alternate metadata source stores a first item of personally identifiable information that is identical to a second item of personally identifiable information stored in the database as claimed. Hence the cited limitation is considered as a new matter.

Claims 2-18 depending from claim 1 not specifically addressed are being rejected for incorporate the deficiency of claim 1 described above. 
  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites limitation “wherein the separate alternate metadata source includes metadata that is stored in one or more table data structures and describes data in the database” that is inconsistent with limitation “wherein the separate alternate metadata source stores a first item of personally identifiable information that is identical to a second item of personally identifiable information stored in the database” recited in claim 1, which rendering the claim 8 being indefinite. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoffman et al (Pub No. US 2010/0088313, hereinafter Hoffman).
Hoffman is cited in previous office action.

With respect to claim 1, Hoffman discloses a method (Abstract), comprising: 
receiving a configuration associated with locating personally identifiable information stored in a database (everything in the same system/method are being associated for at least being associated in the same environment; [0019-0025], [0032-0033], [0049-0056], Fig 1-5: receive a configuration, such as input from user or admin, on locating PII in a database representing by one of the data sources 114 as shown in Fig 4, e.g. public source such as a social network Myspace with PII); 
identifying an alternate metadata source separate from the database, wherein the separate alternate metadata source stores a first item of personally identifiable information that is identical to a second item of personally identifiable information stored in the database ([0023-0024], [0027], [0051, Fig 1: identify an alternate metadata source, e.g. database 110, that is separate from one of the data sources 114 representing the database. Database 110 includes aggregated data collected from the data sources, and thus stores a 1st item--such as an email address of a person--that is identical to a 2nd item stored in one the data sources 114 ); 
([0022-0023], [0037], Fig 1: searching database 110 that represents the claimed separate alternate metadata source using the configuration, such as response to query request via unique identifier UID such an email, as indicates by the flow chat of shown in Fig 1);
identifying a location of the first item of personally identifiable information in the separate alternate metadata source ([0022-0024], [0037], Fig 1-3: identify a location of the email UID in database 110 that correspond to the claimed separate alternate metadata source when processing user query, which determines the location of the email since database 110 stores categorized email UID with alphabets); and 
based on the identified location of the first item of personally identifiable information in the separate alternate metadata source, providing a location of the second item of personally identifiable information in the database without searching the database for the second item of personally identifiable information ([0024-0025], [0031-0033], [0038-0039], [0043], Fig 3: based on the identified location of the 1st item in database 110 that representing claimed separate alternate metadata source identifies the existence of request email UID, a location of the 2nd item-- such as a location indicated by the Myspace link—is being provided to the request user without accessing Myspace that representing the claimed database since separate alternate metadata source represented by database 110 includes data of Myspace and thus no accessing of Myspace is needed when processing the user query.  The location of Myspace is also a location of the 2nd item since 2nd item is being stored in Myspace).  

([0022], [0025], [0033], [0051], Fig 1-5: storing the result of the search, e.g. in a memory or database, for user presentation).  

With respect to claim 3, Hoffman further discloses transmitting the result to a user for validation of the result ([0020], [0049], Fig 1-5: transmit the result to a user for verification).  

With respect to claim 4, Hoffman further discloses wherein at least a portion of the configuration is received via a network ([0019-0023], [0032-0033], [0049-0050], Fig 1: the configuration is received via network as shown in Fig 1).  

With respect to claim 5, Hoffman further discloses wherein the configuration includes a start time indicating when to automatically commence searching the separate alternate metadata source ([0032-0033], [0049-0050], Fig 1-5: a configuration includes a time to commerce a search in view of input from user or admin, such as when to extract).
 
With respect to claim 6, Hoffman further discloses wherein the configuration includes a list of keywords to search in the separate alternate metadata source for which finding a keyword in the list of keywords indicates a presence of personally identifiable information in a corresponding database location ([0019-0023], [0032-0033], [0049-0050], Fig 1-5: a configuration includes keywords involving an individual that are being used for searching).  

([0021-0023], [0027-36], [0049], Fig 1-5: searching based term such as identifier and additional terms, such as those from the profile or terms from user editing).  

With respect to claim 11, Hoffman further discloses automatically determining an indication associated with a confidence that an identified location in the database stores personally identifiable information ([0032], [0020], [0035-0040], [0049]: an indication which may be any indicator, e.g. unique identifier UID is determined as being associated with a confidence, such as via membership).  

With respect to claim 12, Hoffman further discloses wherein automatically determining the indication associated s with the confidence includes determining a total number of additional locations within a specified proximity to the identified location that store personally identifiable information ([0032], [0020], [0035-0040], [0049]: an indication which may be any indicator, e.g. unique identifier UID is determined as being associated with a confidence, such as via memberships/profile respective to the number of locations within the proximity of the network).   

	With respect to claim 13, Hoffman further discloses requesting a reviewer to provide an indication associated with a confidence that an identified location in the database stores personally identifiable information in response to a determination that the confidence has not ([0032], [0020], [0035-0040], [0049]: requesting a reviewer, e.g. such as the user or admin, to provide indication via verification and/or editing).  

With respect to claim 14, Hoffman further discloses storing a list of locations in the database identified as storing personally identifiable information ([0023]: store as cataloged profile having a list of locations with PII).  

	With respect to claim 15, Hoffman further discloses updating the received configuration based at least in part on results of searching the separate alternate metadata source ([0021-0023], [0049]: updating based on the result, e.g. via user editing). 

With respect to claim 16, Hoffman further discloses providing results of searching the separate alternate metadata source to a user interface for display of the results ([0033], [0043], Fig 1-5: display the result to an user interface from database 110).  

With respect to claim 17, Hoffman further discloses wherein the database is provided by a third-party entity different from an entity managing the separate alternate metadata source ([0022-0023], [0027-33], Fig 1: the database may be provide by a 3rd party server/entity such as the data source different from the entity/server that manages the alternate metadata source such as another 3rd party, or an index, depending which is database is, as  each server or data source includes a database).

(types of data; [0021]: different types of PII being stored).  

	With respect to claim 19, Hoffman discloses a system (Abstract), comprising: 
one or more processors (Fig 6) configured to: 
receive a configuration associated with locating personally identifiable information stored in a database (everything in the same system/method are being associated for at least being associated in the same environment; [0019-0025], [0032-0033], [0049-0056], Fig 1-5: receive a configuration, such as input from user or admin, on locating PII in a database representing by one of the data sources 114 as shown in Fig 4, e.g. public source such as a social network Myspace with PII);
identify an alternate metadata source separate from the database, wherein the separate alternate metadata source stores a first item of personally identifiable information that is identical to a second item of personally identifiable information stored in the database ([0023-0024], [0027], [0051, Fig 1: identify an alternate metadata source, e.g. database 110, that is separate from one of the data sources 114 representing the database. Database 110 includes aggregated data collected from the data sources, and thus stores a 1st item--such as an email address of a person--that is identical to a 2nd item stored in one the data sources 114 );
search the separate alternate metadata source using the configuration ([0022-0023], [0037], Fig 1: searching database 110 that represents the claimed separate alternate metadata source using the configuration, such as response to query request via unique identifier UID such an email, as indicates by the flow chat of shown in Fig 1);
identify a location of the first item of personally identifiable information in the separate alternate metadata source ([0022-0024], [0037], Fig 1-3: identify a location of the email UID in database 110 that correspond to the claimed separate alternate metadata source when processing user query, which determines the location of the email since database 110 stores categorized email UID with alphabets); and 
based on the identified location of the first item of personally identifiable information in the separate alternate metadata source, provide a location of the second item of personally identifiable information in the database without searching the database for the second item of personally identifiable information ([0024-0025], [0031-0033], [0038-0039], [0043], Fig 3: based on the identified location of the 1st item in database 110 that representing claimed separate alternate metadata source identifies the existence of request email UID, a location of the 2nd item-- such as a location indicated by the Myspace link—is being provided to the request user without accessing Myspace that representing the claimed database since separate alternate metadata source represented by database 110 includes data of Myspace and thus no accessing of Myspace is needed when processing the user query.  The location of Myspace is also a location of the 2nd item since 2nd item is being stored in Myspace); and 
a memory coupled with the processor and configured to provide the processor with instructions (Fig 6).

  With respect to claim 20, Hoffman discloses a computer program product, the computer program product being embodied in a non- transitory computer readable storage medium and (the term “for” suggests intended use and may not necessary carry patentable weight; Abstract, Fig 6) : 
 receiving a configuration associated with locating personally identifiable information stored in a database (everything in the same system/method are being associated for at least being associated in the same environment; [0019-0025], [0032-0033], [0049-0056], Fig 1-5: receive a configuration, such as input from user or admin, on locating PII in a database representing by one of the data sources 114 as shown in Fig 4, e.g. public source such as a social network Myspace with PII); 
identifying an alternate metadata source separate from the database, wherein the separate alternate metadata source stores a first item of personally identifiable information that is identical to a second item of personally identifiable information stored in the database ([0023-0024], [0027], [0051, Fig 1: identify an alternate metadata source, e.g. database 110, that is separate from one of the data sources 114 representing the database. Database 110 includes aggregated data collected from the data sources, and thus stores a 1st item--such as an email address of a person--that is identical to a 2nd item stored in one the data sources 114 ); 
searching the separate alternate metadata source using the configuration ([0022-0023], [0037], Fig 1: searching database 110 that represents the claimed separate alternate metadata source using the configuration, such as response to query request via unique identifier UID such an email, as indicates by the flow chat of shown in Fig 1);
identifying a location of the first item of personally identifiable information in the separate alternate metadata source ([0022-0024], [0037], Fig 1-3: identify a location of the email UID in database 110 that correspond to the claimed separate alternate metadata source when processing user query, which determines the location of the email since database 110 stores categorized email UID with alphabet); and 
based on the identified location of the first item of personally identifiable information in the separate alternate metadata source, providing a location of the second item of personally identifiable information in the database without searching the database for the second item of personally identifiable information ([0024-0025], [0031-0033], [0038-0039], [0043], Fig 3: based on the identified location of the 1st item in database 110 that representing claimed separate alternate metadata source identifies the existence of request email UID, a location of the 2nd item-- such as a location indicated by the Myspace link—is being provided to the request user without accessing Myspace that representing the claimed database since separate alternate metadata source represented by database 110 includes data of Myspace and thus no accessing of Myspace is needed when processing the user query.  The location of Myspace is also a location of the 2nd item since 2nd item is being stored in Myspace).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman, as applied to claim 1 above, in view of Wu et al (Pub No US 2019/0392059, hereinafter Wu).
Wu is cited in previous office action

With respect to claim 7, Hoffman does not explicitly disclose wherein the database includes data stored in one or more table data structures.  
However, Wu discloses wherein the database includes data stored in one or more table data structures ([0018], Fig 1-2: tables storing PII data).
Since both Hoffman and Wu are from the same field of endeavor as both are directed to processing personally identifiable information, which is in the same field of endeavor as the claimed invention, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify and combine the teaching of Hoffman and Wu to incorporate tables of Wu to store data in the database of Hoffman. The motivation to combine is to efficiently build and maintain a comprehensive catalog of personally identifiable information   (Hoffman, [0010]; Wu, [0003]).

With respect to claim 8, Hoffman further discloses wherein the separate alternate metadata source includes metadata that is stored in one or more data structures and describes data in the database ([0022-0023], Fig 1: the separate alternate metadata, such as index or a data source, includes metadata that is being stored and describes the data in the database).

However, Wu discloses wherein the separate alternate metadata source includes metadata that is stored in one or more data structures and describes data in the database ([0018], Fig 1-2: tables with attribute storing metadata describing data).
Since both Hoffman and Wu are from the same field of endeavor as both are directed to processing personally identifiable information, which is in the same field of endeavor as the claimed invention, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify and combine the teaching of Hoffman and Wu to incorporate tables of Wu to store data as well as metadata in Hoffman. The motivation to combine is to efficiently build and maintain a comprehensive catalog of personally identifiable information   (Hoffman, [0010]; Wu, [0003]).
 
With respect to claim 9, Hoffman further discloses wherein the separate alternate metadata source includes one or more data structures that include one or more reference links ([0022-0023], [0031], Fig 1: the separate alternate metadata, such as index, includes link as the information is being linked together).
Hoffman does not explicitly disclose wherein the separate alternate metadata source includes one or more table data structures that include one or more reference links to one or more other table data structures.  
However, Wu discloses wherein the separate alternate metadata source includes one or more table data structures that include one or more reference links to one or more other table data structures ([0018], Fig 1-2: linked tables storing PII data).
(Hoffman, [0010]; Wu, [0003]).

Examiner Notes
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Owyang whose telephone number is (571)270-1254. The examiner can normally be reached Monday-Friday, 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE N OWYANG/            Primary Examiner, Art Unit 2168